department of the treasury internal_revenue_service washington d c e tax exempt and cover no aug uniform issue list jt ep rat attention legend employer a custodian b plan x dear this is in response to your request for a ruling dated date submitted by your authorized representative with respect to an arrangement under sec_403 of the internal_revenue_code letters dated date date date date and date supplemented the request employer a is an organization described in sec_501 of the code which is exempt from tax under sec_501 employer a has adopted plan x effective date the custodian of plan x is custodian b qualified to serve as custodian under sec_403 and sec_401 of the code it is represented that custodian b is only eligible employees may participate in plan x eligible_employee is defined in section dollar_figure of plan x as any individual in the service of employer a if the relationship between him and employer a is the legal relationship of employer and common-law employee however under section dollar_figure of plan x an eligible_employee shall not include an employee a who is a student performing services described in sec_3121 of the code b who normaily works less than hours per week c who is covered by a collective bargaining agreement if retirement benefits were the subject of good_faith bargaining d who is a nonresident_alien and who receives no earned_income within the page meaning of sec_911 of the code from employer a constituting income_from_sources_within_the_united_states within the meaning of sec_861 of the code or e who is a leased_employee participants may contribute under the salary reduction agreement a percentage of their regular salary to plan x in increments of percent up to a maximum of percent of such regular salary subject_to the limits on elective_deferrals agreements shall be legally binding and irrevocable with respect to amounts earned while the agreement is in effect a prospective basis as soon as administratively feasible and may terminate his election to make elective_deferrals on a prospective basis as soon as administratively feasible such contributions are made on a tax-deferred basis and such contributions shall reduce the regular salary otherwise payable to the participant a participant may modify the amount of his elective_deferrals on all such salary reduction an eligible_employee may contribute to plan x a rollover_contribution which is a prior distribution from a plan described in sec_401 sec_403 or sec_403 of the code excluding after-tax employee contributions and an eligible governmental_plan under sec_457 of the code which is maintained by a state or any agency_or_instrumentality of a state or political_subdivision of a state section of plan x provides that a distributee receiving an eligible_rollover_distribution under plan x may elect to have the distribution rolled over in a direct_rollover to an eligible_retirement_plan the maximum amount of elective_deferrals under plan x combined with elective_deferrals under any cash or deferred arrangements under sec_401 sec_408 or sec_403 of the code are limited under sec_3_1 of plan x to the maximum dollar limit of sec_402 of the code dollar_figure as increased by the cost of living adjustment for the year for years ending prior to date pursuant to sec_3_1 of plan x this limitation may be increased by a qualified_participant if a participant has more than years_of_service with employer a sec_3_3 of plan x limits overall annual_additions to those of sec_415 of the code under plan x all contributions to plan x made pursuant to a salary reduction agreement will be nonforfeitable sec_4 pursuant to section of plan x the participant may not anticipate encumber alienate or assign any of his rights claims or interests in plan x or any part thereof under section of plan x any annuity_contract distributed to a retiring participant from plan x must be nontransferable pursuant to sec_5 e of plan x the entire_interest of each participant may commence distribution beginning no later than april of the calendar_year following the calendar_year in which the participant attains age over the life of the participant or over the lives of the participant and a designated_beneficiary pursuant to sec_5 of plan x distributions of a participant’s accrued_benefit may not be made prior to the time the participant terminates employment dies or becomes disabled or attains age sec_5 e provides that all distributions will be made in accordance with sec_401 of the code including the minimum distribution incidental benefit requirements of sec_1_401_a_9_-2 of the income_tax regulations page based on the foregoing you request a ruling that plan x satisfies the requirements of the internal_revenue_code as applicable to a b program and amounts contributed on behalf of employees by employer a other than employee after-tax contributions shall be excluded from the employees’ gross_income in the year of contribution to the extent such amounts do not exceed the applicable limits described in the code sec_403 of the code provides that amounts paid_by an employer to a custodial_account which satisfies the requirements of sec_401 f shall be treated as amounts contributed by him for an annuity_contract if the amounts are to be invested in regulated_investment_company stock to be held in that custodial_account and under the custodial_account no such amounts may be paid or made available to any distributee before the employee attains age has a severance of employment becomes disabled within the meaning of sec_72 or in the case of contributions made pursuant to a salary reduction agreement encounters financial hardship sec_403 of the code states that amounts contributed by the employer shall be excluded from the gross_income of the employee for the taxable_year to the extent that the aggregate of such amounts does not exceed the applicable limit under sec_415 provided the employee performs services for an employer which is exempt from tax under sec_501 of the code as an organization described in sec_501 or the employee performs services for an educational_institution as defined in sec_170 of the code which is a state a political_subdivision of a state or an agency_or_instrumentality of any one or more of the foregoing the annuity_contract is not subject_to sec_403 of the code the employee's rights under the contract are nonforfeitable except for failure to pay future premiums such contract is purchased under a plan which meets the nondiscrimination requirements of paragraph except in the case of a contract purchased by a church and in the case of a contract purchased under a plan which provides a salary reduction agreement the contract meets the requirements of sec_401 sec_403 of the code provides further that the employee shall include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 of the code sec_403 of the code requires that arrangements pursuant to sec_403 of the code must satisfy requirements similar to the requirements of sec_401 and similar to the incidental death_benefit requirements of sec_401 with respect to benefits accruing after date in taxable years ending after such date the requirements of sec_401 regarding direct rollovers are met in addition this section requires that for distributions made after date sec_401 of the code generally provides that the required_beginning_date for commencement of benefits is april of the calendar_year following the later of the calendar_year in which the employee attains age or the calendar_year in which the employee retires sec_401 specifies required_minimum_distribution rules for the payment of benefits from qualified_plans page sec_403 of the code provides generally that sec_403 annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 may be paid only when the employee attains age has a severance of employment dies becomes disabled within the meaning of sec_72 or in the case of hardship such contract may not provide for the distribution of any income attributable to such contributions in the case of hardship sec_401 of the code requires that the contract be nontransferable sec_403 of the code provides that in the case of a contract purchased under a plan which provides a salary reduction agreement the contract must meet the requirements of sec_401 sec_401 requires a sec_403 arrangement which provides for elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans or arrangements of an employer maintaining such plan providing for elective_deferrals to the limitation in effect under sec_402 for taxable years beginning in such calendar_year sec_402 of the code provides generally that the elective_deferrals of any individual for any taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds the applicable_dollar_amount for the applicable_dollar_amount is dollar_figure such amount is increased by an amount equal to dollar_figure for each year through sec_402 of the code provides that in the case of a qualified_employee of a qualified_organization with respect to employer contributions used to purchase an annuity_contract under sec_403 under a salary reduction agreement the limitation of sec_402 as modified by sec_402 for any taxable_year shall be increased by whichever of the following is the least i dollar_figure ii dollar_figure reduced by amounts not included in gross_income for prior taxable years by reason of this paragraph or iii the excess of dollar_figure multiplied by the number of years_of_service of the employee with the qualified_organization over the employer contributions described in paragraph made by the organization on behalf of such employee for prior taxable years determined in the manner prescribed by the secretary a qualified_organization for these purposes means any educational_organization hospital home health service agency health and welfare service agency church_or_convention_or_association_of_churches and includes any organization described in sec_414 and a qualified_employee means any employee who has completed years_of_service with the qualified_organization sec_415 of the code provides in relevant part that an annuity_contract described in sec_403 shall not be considered described in sec_403 unless it satisfies the sec_415 limitations in the case of an annuity_contract described in sec_403 the preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 or sec_415 limitations page in this case you represent that employer a an employer described in sec_501 of the code which is exempt from tax under sec_501 has established plan x as its sec_403 program for its employees all contributions and the earnings thereon are fully vested and nonforfeitable at all times plan x does not meet the requirements of a sec_403 annuity_contract the restrictions of transferability are present in plan x as required by sec_401 of the code plan x satisfies the restrictions under sec_403 of the code that amounts attributable to elective_deferrals shall not be distributable earlier than upon the attainment of age severance of employment death disability or hardship in addition plan x satisfies the sec_403 requirements and limits contributions in accordance with sec_415 of the code accordingly we conclude that plan x satisfies the requirements of the internal_revenue_code as applicable to a b program and amounts contributed on behalf of employees by employer a other than employee after-tax contributions shall be excluded from the employees’ gross_income in the year of contribution to the extent such amounts do not exceed the applicable limits described in the code this ruling as stipulated in your correspondence dated date date date date date and date is contingent upon the adoption of the amendments to plan x this ruling does not address any provisions that may violate the nondiscrimination requirements of sec_403 and sec_401 of the code this ruling does not extend to any operational violations of sec_403 of the code by plan x now or in the future this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited by others as precedent pursuant to a power_of_attorney on file in this office the original of this letter is being sent to your authorized representative any questions concerning this ruling should be addressed to id - weeeweresy at et _ not a toll free number sincerely yours a srartes cl lor frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice deleted copy of ruling letter page cc
